DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 11-16, and 19 of copending Application No. 2021/0371258 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘158 recites claimed limitations of claim 1 of the instant application. 
Claim 2 of ‘158 recites claimed limitations of claim 2 of the instant application.
Claim 3 of ‘158 recites claimed limitations of claim 3 of the instant application.
Claim 4 of ‘158 recites claimed limitations of claim 4 of the instant application.
Claim 7 of ‘158 recites claimed limitations of claim 6 of the instant application.
Claim 9 of ‘158 recites claimed limitations of claim 8 of the instant application.
Claim 19 of ‘158 recites claimed limitations of claim 19 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shim (US 6,685,169 B2).
Regarding claim 12, as seen in fig 7a, Shim (‘169) discloses a linear jack (fig7a, title), comprising: 
an outer sleeve 105 (col.5 line9) disposed at least partially around an inner sleeve 104, wherein the outer sleeve 105 is threadedly coupled to the inner sleeve 104 (col.5 lines9-12); and
an inner screw 103 (col.5 line4) disposed at least partially within the inner sleeve 104, wherein the inner screw 103 is threadedly coupled to the inner sleeve (col.5 lines6-8);
wherein the outer sleeve 105 is linearly translatable between a first position (col.6 lines14-21) wherein the outer sleeve 105 is drivably coupled with a shaft (figA below; col.6 lines14-21; via the inner screw 103) and a second position (col.6 lines28-36) wherein the outer sleeve 105 is disengaged from the shaft (col.6 lines28-36; the movement of the outer sleeve 105 is stopped; the inner sleeve 104 starts rotatably sliding).

    PNG
    media_image1.png
    376
    673
    media_image1.png
    Greyscale

Regarding claim 13¸ Shim discloses the linear jack of claim 12, further comprising the shaft (figA above) coaxially aligned with the outer sleeve 105, the inner sleeve 104, and the inner screw 103 (fig7a).
Regarding claim 14¸ Shim discloses the linear jack of claim 13, further comprising an outer tube 106 (col.5 line14) having a centerline axis (fig7a), the outer tube 106 coaxial to the outer sleeve 105 (fig7a), wherein the outer sleeve 105 is configured to translate along the centerline axis with respect to the outer tube 106 between the first position and the second position (the outer tube 106 is a fixed tube and the first outer sleeve 105 rotatably translates within the outer tube 106 between the first position and the second position).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legare (5,035,094) in view of Chang et al (US 2011/0198478 A1).
Regarding claim 1¸ as seen in figs 1-2, Legare (‘094) discloses a linear jack (figs1-2), comprising: 
an outer sleeve 12 (col.5 line6);
an inner sleeve 14 (col.5 line9) disposed at least partially within the outer sleeve 12 (figs1-2); and
an inner screw 16 (col.5 line9) disposed at least partially within the inner sleeve 14 (figs1-2);
wherein the outer sleeve 12 is threadedly coupled to an outer diameter surface of the inner sleeve 14 (figs1-2; col.5 lines14-16, 57-58), the inner screw 16 is threadedly coupled to an inner diameter surface of the inner sleeve 14 (figs1-2; col.5 lines14-16).   
However, Legare does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw. 
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a tread pitch of the second threaded portion”) for a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legare to use different thread pitches, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).
Regarding claim 2, the combination of Legare and Chang et al teaches the linear jack of claim 1. Legare further discloses wherein the inner sleeve 14 is configured to translate with respect to the outer sleeve 12 in response to rotation of the outer sleeve 12 (col.5 lines14-16), and the inner screw 16 is configured to translate with respect to the inner sleeve 14 in response to rotation of the inner screw 16 with respect to the inner sleeve 14 (col.5 lines12-15).
Regarding claim 9, the combination of Legare and Chang et al teaches the linear jack of claim 1. Legare further discloses a foot 22 (col.4 line65) coupled (indirectly) to an end of the inner screw 16 (fig1), wherein the inner screw 16 is configured to rotate with respect to the foot 22 (the foot 22 is fixed in place where the inner screw 16 rotates for vertical movement).
Regarding claim 10, the combination of Legare and Chang et al teaches the linear jack of claim 9. Legare further discloses a bearing 20 (col.4 lines64-65) disposed between the foot 22 and the inner screw 16, wherein the bearing 20 is configured to facilitate rotation of the inner screw 16 with respect to the foot 22 (via an element 10; col.4 lines65-68; figs1-2).


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 6,685,169 B2) in view of Chang et al (US 2011/0198478 A1).
Regarding claim 19¸ as seen in fig 7a, Shim (‘169) discloses a method of manufacturing a linear jack (fig7a), comprising: 
disposing an inner sleeve 104 (col.5 lines9-12) at least partially within an outer sleeve 105 (col.5 line24, fig7a), wherein the outer sleeve 105 is threadedly coupled to the inner sleeve 104 (col.5 lines21-26); 
disposing an inner screw 103 (col.5 line4) at least partially within the inner sleeve 104 (fig7a), wherein the inner sleeve 104 is threadedly coupled to the inner screw 103 (col.5 lines6-8). 
However, Shim does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw.
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a tread pitch of the second threaded portion”) a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim to use different thread pitches, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).


Allowable Subject Matter
Claims 5, 7, 15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is rejected under Double Patenting, however, would be allowable if Double Patenting issue is overcome and if rewritten in independent form including all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
It is noted that claim 3 has been rejected under Double Patenting as aforementioned. However, the subject matter of claim 3 could either not be found or was not suggested in other prior arts of record (besides US 2021/0371258 A1 where claim 3 is rejected under Double Patenting). If Double Patenting rejection of claim 3 is overcome, the subject matter of claim 3 not found was a use of a spring, wherein the spring biases the outer sleeve to engage the shaft gear in the first position, and the outer sleeve is moved against a bias of the spring and disengaged from the shaft gear in the second position; in combination with the limitations set forth in claim 3 and its preceding claims of the instant invention.
Claims 5 and 7 depend upon claim 3.
The subject matter of claim 15 not found was a use of a spring configured to bias the outer sleeve towards the first position, and the outer sleeve is configured to move to the second position against a bias of the spring; in combination with the limitations set forth in claim 15 and its preceding claims of the instant invention.
The subject matter of claim 17 not found was a use of an outer tube gear, a first outer sleeve gear, and a second outer sleeve gear, whereby rotating of the shaft causes the outer sleeve to rotate; in combination with the limitations set forth in claim 17 and its preceding claims of the instant invention.
Claim 18 depends upon claim 17.
The subject matter of claim 20 not found was disposing disposing a shaft to extend through at least the outer tube, the outer sleeve, and the inner sleeve; in combination with the limitations set forth in claim 20 and its preceding claim of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723